Filed 8/29/22 P. v. Potter CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C095757

                    Plaintiff and Respondent,                                       (Super. Ct. No. 20F5113)

           v.

 JOSHUA ALLEN POTTER,

                    Defendant and Appellant.

         In August 2020, defendant Joshua Allen Potter lit a fire by the side of a road. He
suffered from mental illness and was under the influence of methamphetamine at the
time. He was charged with arson during a state of emergency.
         In September 2020, a doubt was declared regarding defendant’s competence to
stand trial pursuant to Penal Code section 1368, and the trial court suspended
proceedings. The court found defendant competent in January 2021 and resumed
proceedings.
         In March 2021, defendant pled no contest to arson and admitted the enhancement
that the arson occurred during a state of emergency. In May 2021, the trial court


                                                             1
suspended imposition of sentence and ordered defendant serve two years’ probation. The
court also imposed a $300 restitution fine, a corresponding $300 probation revocation
fine (suspended unless probation is revoked), a $40 court operations fee, and a $30
criminal conviction assessment fee. Defendant waived custody credits.
       In October 2021, a petition was filed to revoke defendant’s probation, alleging
defendant had: (1) failed to register with probation; and (2) committed a new crime.
During a hearing that same day, a doubt was declared regarding defendant’s competence
to stand trial pursuant to Penal Code section 1368, and the trial court suspended
proceedings.
       The trial court found defendant competent to stand trial and reinstated proceedings
in December 2021. During the same hearing, defendant admitted to violating probation.
       During the February 2022 sentencing hearing, the trial court denied defense
counsel’s request to dismiss the enhancement. The court denied probation and sentenced
defendant to state prison for the low term of five years. The court awarded 204 days of
custody credit. After finding defendant unable to pay any fines and fees, the court
permanently stayed all previously imposed fines and fees and declined to impose any
additional fines and fees. The abstract of judgment does not list any fines or fees.
       Defendant did not obtain a certificate of probable cause on appeal.
                                      DISCUSSION
       Defendant’s appointed counsel has asked this court to cond uct an independent
review of the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       In our review of the record, we note that the abstract of judgment does not list the
following fines and fees that were imposed but permanently stayed by the trial court
during the February 2022 sentencing hearing: a $300 restitution fine, a $300 probation

                                             2
revocation fine, a $40 court operations fee, and a $30 criminal conviction assessment fee.
It has long been held that where there is a discrepancy between the oral pronouncement
of judgment and the minute order, the oral pronouncement controls. (People v. Mitchell
(2001) 26 Cal.4th 181, 185.) We will order the trial court to correct the abstract of
judgment.
           We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                          DISPOSITION
           The trial court is directed to correct the abstract of judgment to reflect the fees and
fines imposed, and to forward a certified copy of the corrected abstract of judgment to the
Department of Corrections and Rehabilitation. The judgment is affirmed.



                                                      /s/
                                                      Robie, Acting P. J.



We concur:



/s/
Renner, J.



/s/
Earl, J.




                                                  3